Case 2:18-cv-00502-JDC-KK Document 111 Filed 07/31/20 Page 1 of 4 PageID #: 1271




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


 BENJAMIN FOX                                     CASE NO. 2:18-CV-00502

 VERSUS                                           JUDGE JAMES D. CAIN, JR.

 NU LINE TRANSPORT L L C ET AL                    MAGISTRATE JUDGE KAY



                               MEMORANDUM RULING



         Before the Court is a “Motion for Reconsideration of Partial Summary Judgment”

 (Doc. 104) filed by Plaintiffs, Benjamin Fox and Holly Fox, individually, and on behalf of

 their minor children, E. F. and N.F. On September 11, 2019, this Court granted Defendant

 Nu Line Transport, LLC’s Motion for Partial Summary Judgment 1 and dismissed

 Plaintiffs’ claims for direct or independent negligence. On June 25, 2020, the Court issued

 Memorandum Rulings in David Roe v. Safety National Casualty Corp., et al, Docket No.

 2:18-1353 2 and Gordon v. Great West Casualty Co., et al Docket No. 2:18-967. 3 In Roe,

 we granted Plaintiff’s Appeal of the Magistrate Decision; that decision denied Plaintiff’s

 Motion to Amend. In Roe, Plaintiff’s amendment would assert claims of direct negligence




 1
   Docs. 37 and 38.
 2
   Doc. 64.
 3
   Doc. 55.
Case 2:18-cv-00502-JDC-KK Document 111 Filed 07/31/20 Page 2 of 4 PageID #: 1272



 based on alleged breaches by other employees for duties of reasonable care by various

 instances of negligent hiring, training, supervision, and retention of the employee.

         Specifically, Roe alleged that other employees of Defendant O’Reilly’s (Defendant,

 Gerard Rea was the driver and employee of O’Reilly’s), were delegated certain duties but

 failed to discharge those obligations. The Amended Complaint specifically named

 numerous obligations these other employees failed to discharge. Plaintiff further alleged

 comparative fault pursuant to Louisiana Civil Code articles 2323, 2324 and 1810 between

 Defendant Rea, O’Reilly’s and these other O’Reilly employees. 4

         In Gordon, Plaintiffs alleged the negligence of the driver as well as the company’s

 negligent failure to train or supervise him, and negligent entrustment of the vehicle to the

 driver who caused Plaintiff’s injuries. Plaintiffs submitted summary judgment evidence

 that the driver’s employer (1) failed to ensure the driver was not exceeding maximum

 driving hours, (2) failed to follow up with the driver’s references and verify his experience,

 (3) did not have a proper safety program, and (4) lacked federally mandated front fender

 mirrors on the truck. Both drivers in Roe and Gordon were acting in the course and scope

 of their employment, and both lawsuits brought claims against their employers under

 respondeat superior.

         In light of Roe and Gordon, Plaintiffs in this matter request that the Court reconsider

 our Memorandum Ruling which followed Dennis v. Collins II, et al, 2016 WL 6637973

 (W.D. La. 2016) and dismissed Plaintiffs claims of direct negligence against Defendant Nu


 4
  Plaintiff asserted that at the time of the Amended Complaint, the names of these employees were unknown, but
 would be named as they were ascertained through the discovery process. Doc. 36-10.

                                                  Page 2 of 4
Case 2:18-cv-00502-JDC-KK Document 111 Filed 07/31/20 Page 3 of 4 PageID #: 1273



 Line Transport LLC. In light of our rulings in Roe and Gordon, and for the reasons set

 forth in those rulings, the Court agrees with Plaintiffs in this matter and will grant their

 Motion for Reconsideration.

          As in Roe and Gordon, Plaintiffs also allege a claim for direct negligence against

 Nu Line, the truck driver’s employer. Specifically, Plaintiffs allege that Nu Line was

 negligent for failure to properly train on the safe operation of motor vehicles, negligent

 hiring, negligent supervision, allowing drivers to operate in icy conditions, and failure to

 design and enforce a standard operating procedure for driving in icy conditions. 5 Plaintiffs

 submitted summary judgment evidence including the deposition testimony of the truck

 driver Mr. Brumfield, who testified that Nu Line (1) conducted no safety meetings, (2)

 failed to provide training manuals, handbooks, or videos, and (3) failed to provide training

 sessions. 6 Nu Line’s Corporate Representative admitted that it did not have a system in

 place for monitoring extreme weather conditions or warning/instructing drivers of

 dangerous weather conditions, it did not train drivers to navigate in hazardous weather, it

 did not provide driving standards or safety guidelines, and it did not cancel a load due to

 hazardous weather. 7 The Court finds that Plaintiffs have submitted sufficient summary

 judgment evidence to create a genuine issue of material fact for trial.




 5
   Doc. 1-4, Petition for Damages, ¶ 9.
 6
   Plaintiffs’ exhibit P-3, Brumfield depo. p. 17-18.
 7
   Plaintiffs’ exhibit P-4, Nu Line 30(b)(6) depo. pp. 7, 10-11, 14-15.

                                                      Page 3 of 4
Case 2:18-cv-00502-JDC-KK Document 111 Filed 07/31/20 Page 4 of 4 PageID #: 1274



                                          CONCLUSION

            For the reasons set forth herein, the Motion for Reconsideration will be granted; the

 Memorandum Ruling and Judgment 8 will be vacated; and the Motion for Partial Summary

 Judgment 9 will be denied, thus reinstating Plaintiffs’ direct negligence claims against Nu

 Line Transport, LLC.

            THUS DONE AND SIGNED in Chambers, on this 31st day of July, 2020.



                            ___________________________________
                                    JAMES D. CAIN, JR.
                             UNITED STATES DISTRICT JUDGE




 8
     Docs. 37 and 38.
 9
     Doc. 29.

                                             Page 4 of 4
